Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 17, 2021 is acknowledged.
Claims 30-32, 38-53, 55 and 56 are pending.
Claims 1-29, 33-37 and 54 are cancelled.
Claims 38, 40-43, 45-48 and 52 are currently amended.
Claims 55 and 56 are new.
Claims 30-32 and 51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 38-50, 52, 53, 55 and 56 as filed on August 17, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of biologically active peptide is an enzyme, the species of sugar is sorbitol and the species of surfactant is poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract, all previous objections to the abstract are withdrawn.
In view the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections except for the objection to claim 41 are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, and all previous claim rejections under 35 USC 112(b) except for the rejections of the relative term substantially are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 41 and 42 are objected to because of the following informalities: 
Claim 41:  “an ambient temperature” should either recite “ambient temperature” or “at room temperature” consistent with claim 38.
Claim 42:  “thin” should be inserted before “solid film” consistent with the amendment of the antecedent in claim 38.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 52 recites a percentage wt/vol for the amount of the polypeptide in the film.  Applicant’s Remarks do not identify support for any of the amendments.  While the specification Applicant filed recites the range from 0.1 to 30% in paragraph [0069], the specification does not recite the percentage is wt/vol as newly claimed.  This is new matter.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-50, 52, 53, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 38 recites a substantially solid film.  Substantially is a relative term which renders the claim indefinite.  The term "substantially solid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 39-50, 52, 53, 55 and 56 are included in this rejection because they depend from claim 38 and because they do not remedy the ambiguity.  Claim 49 is also included in this rejection because it is unclear how the relative term “substantially” modifies the immunogenicity.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at page 9 of the Remarks that one of skill in the art would understand the metes and bounds of the term substantially when read in light of the specification are acknowledged but not found persuasive because Applicant has not identified a passage of the as-filed specification which defines the relative term substantially.  Therefore, the rejection is properly maintained in modified form as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-48, 50, 53, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019) in view of Cegnar et al. (WO 2015/032972, published March 12, 2015, of record); and Drew (US 2011/0236412, published September 29, 2011, of record).
Croyle is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.
Croyle teach a method comprising providing an antigen and a solution comprising a sugar, sugar derivative or a combination thereof; dispersing the antigen within the solution to form a mixture; and allowing the mixture to harden so as to form an amorphous solid (paragraph [0008]; also [0055], abstract and claims).  The antigen may comprise inter alia polypeptides (paragraph [0039]).  Sugars include glucose, dextrose, fructose, lactose, maltose, xylose, sucrose, as required by instant claim 43.  The solution may further comprise a buffer; phosphate buffered saline was the base of all formulations tested (paragraph [0049]; Example 1), as required by instant claims 46 and 48.  The final cast formulation is allowed to form a solid at ambient temperatures (ambient pressure is implicit) (paragraph [0049]; also [0054]), as required by instant claim 41.  The solid can be stored at ambient temperature for up to one year from manufacture (paragraph [0049]), as required by instant claims 40 and 55.  As per MPEP 2144.05 I, prima facie obviousness exists where the ranges overlap, where the ranges approach, and where the ranges are merely close.
	The amorphous solid may have a thickness of about 0.05 to 5 mm (paragraph [0040]; claim 11), as required by instant claim 42.
	The compositions may further comprise a water-soluble polymer (paragraph [0042]; claims 3 and 18), as required by instant claim 47.
	The compositions may further comprise one or more oils, polyalcohols, surfactants, permeability enhancers and/or edible organic acids (paragraph [0043]; claim 4).  
	The amount of antigen will vary (paragraph [0052]).  
	Croyle further teach the term "antigen" means a substance that induces a specific immune response in a host animal (paragraph [0039]).  The antigen may comprise a whole organism, killed, attenuated or live (including killed, attenuated or inactivated bacteria, viruses, fungi, parasites, prions or other microbes); a subunit or portion of an organism; a recombinant vector containing an insert with immunogenic properties; a piece or fragment of DNA capable of inducing an immune response upon presentation to a host animal; a protein, a polypeptide, a peptide, an epitope, a hapten, or any combination thereof or alternatively, the antigen may as required by instant claim 53.  Regarding claim 53 which recites and the polypeptide does not comprise a virus or a virus vector, a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  And Croyle exemplify 6 formulations in Table 1 of Example 1, the 6th formulation having an infection titer not significantly different from the original one month after storage (paragraph [0065]), as required by instant claim 39.   Furthermore, it is clear from the examples that successful formulations were those that preserved the antigen for reconstitution (e.g., paragraph [0075]), therefore, it would have been prima facie obvious in view of Croyle to optimize the formulation in order to maximize the activity of the antigen / polypeptide.  Croyle further exemplify a formulation comprising the amphipathic surfactant poly (maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine (PMAL-C16) which was found to increase the memory response by a factor of 3.3 (Example 5, paragraph [0120]).
	Croyle do not teach the polypeptide is an enzyme and the surfactant is an amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine as required by claims 38, 44, 45, 50 and 56 and by the elected embodiment.
These deficiencies are made up for in the teachings of Cegnar and Drew.
	Cegnar teach granulocyte colony stimulating factor (G-CSF) formulations; G-CSF is a cytokine (title; abstract; page 1, lines 12-17 and 35-39; claims).  The formulations comprise at least one absorption enhancer (page 5, lines 23-26).  Absorption enhancers include amphiphilic polymers referred to as PMALs, having a highly charged cationic and anionic backbone to which an aliphatic tail is attached (amphipathic surfactant) (paragraph bridging pages 6 and 7).  as required by instant claims 44 and 45.  The formulations are prepared by a process including the step of adding a solution of protein to a first solution comprising at least one absorption enhancer to give a first mixture (claim 16).
Drew teaches a method for preserving a polypeptide comprising providing an aqueous solution comprising one or more sugars, a polyethyleneimine and said polypeptide and drying the solution to form an amorphous solid matrix comprising the polypeptide; preservation refers to resistance to loss of biological activity (title; abstract; paragraphs [0192], [0216]; claims).  The polypeptide may be a hormone, growth factor, peptide or cytokine; an antibody or antigen-binding fragment thereof; an enzyme (non-immunogenic, having enzymatic activity); or a vaccine immunogen (paragraph [0008]; also [0061]-[0153]), as required by instant claims 50 and 56.  For example, an antibody or antigen-binding fragment may be linked to a prodrug-activating enzyme (paragraph [0081]; also [0101]).  The matrix is storage stable at ambient temperature (paragraphs [0059]-[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute absorption enhancers as taught by Cegnar inclusive of PMALs like PMAL-C16® (amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine) for the surfactants and/or permeability enhancers of the compositions of Croyle because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Croyle exemplify an embodiment wherein PMAL-C16 was found to increase memory response.
.

Claims 38-48, 50, 52, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019) in view of Cegnar et al. (WO 2015/032972, published March 12, 2015, of record); and Drew (US 2011/0236412, published September 29, 2011, of record) as applied to claims 38-48, 50, 53, 55 and 56 above, and further in view of Allen et al. (US 2014/0335153, published November 13, 2014, of record) and Li et al. (US 2006/0034923, published February 16, 2006).
The teachings of Croyle, Cegnar and Drew have been described supra.
They do not teach the film comprises 0.1 to 30 % wt/vol biologically active polypeptide as required by claim 52.
This deficiency is made up for in the teachings of Allen and Li.
	Allen teach thin films with high load of active ingredients, for example, the active can be present in about 25 to 40 wt% (title; abstract; paragraphs [0011], [0109], [0268]-[0278]; claims).  Specific classes of active APIs include, e.g., enzymes (paragraph [0110]; also [0111]-[0141], [0299]-[0364]).  Additional actives include antigens (paragraph [0119]).    
Li teach compositions for the controlled release of one or more biologically active compounds including proteins or enzymes (title; abstract; paragraphs [0029]-[0030]; claims).  The compositions contain the active compound in a range of 0.1 to 40 % w/v; obviously, for compounds of low potency and longer period of release, higher levels of incorporation may be required (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the active of the compositions of Croyle in view of Cegnar and Drew to fall within the range of 25 to 40 wt% as taught by Allen or/and to fall within the range of 0.1 to 40 % w/v or higher as taught by Li when a high load of the active is desired.  There would be a reasonable expectation of success because Croyle teach the amount of antigen will vary.


Claims 38-50, 53, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 2011/0236412, published September 29, 2011, of record) in view of Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019); and Cegnar et al. (WO 2015/032972, published March 12, 2015, of record).
The teachings of Drew have been described supra.  Drew teaches a method for preserving a polypeptide comprising providing an aqueous solution comprising one or more sugars, a polyethyleneimine (water-soluble polymer) and said polypeptide and drying the solution to form an amorphous solid matrix comprising the polypeptide; preservation refers to resistance to loss of biological activity (title; abstract; paragraphs [0192], [0216]; claims), as required by instant claim 47.  The polypeptide may be a hormone, growth factor, peptide or cytokine; an antibody or non-immunogenic, having enzymatic activity); or a vaccine immunogen (paragraph [0008]; also [0061]-[0153]), as required by instant claims 49, 50, 53 and 56.  For example, an antibody or antigen-binding fragment may be linked to a prodrug-activating enzyme (paragraph [0081]; also [0101]).  Sugars include reducing sugars such as glucose, non-reducing sugars such as sucrose, and sugar alcohols such as mannitol (paragraphs [0155]-[0156]), as required by instant claim 43.
The preservation mixture may be buffered with HEPES or PBS (paragraph [0154]), as required by instant claims 46 and 48. 
The matrix is storage stable at ambient temperature (paragraphs [0059]-[0060], [0181]; also [0192]-[0242]).  For example, the ability of an antibody to form complexes following preservation and incubation at 37 ºC  for 7 days is at least 10%, … , at least 90% of the ability to form complexes prior to such incubation or prior to preservation (paragraph [0216]), as required by instant claims 39 and 40.  
The drying step of the preservation method may be performed by vacuum drying at a pressure of 20,000 Pa (~= 0.2 atm) or less (ambient temperature is implicit) or by spray drying (ambient temperature and pressure are implicit) (paragraphs [0180]-[0181], [0187]-[0188]), as required by instant claim 41.  The resultant amorphous solid matrix can be provided as a patch (film) or may be dried on a solid support (film) (paragraphs [0190]-[0191]).
Drew do not teach the sugar is sorbitol and an amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine as required by claims 38 and 43-45 and by the elected embodiment.
Drew do not specifically teach storage at room temperature for one week, … , or 1 year as required by claim 40.

Drew do not teach storage at room temperature for more than one year as required by claim 55.
These deficiencies are made up for in the teachings of Croyle and Cegnar.
The teachings of Croyle have been described supra.  Croyle teach a method comprising providing an antigen and a solution comprising a sugar, sugar derivative or a combination thereof; dispersing the antigen within the solution to form a mixture; and allowing the mixture to harden so as to form an amorphous solid (paragraph [0008]; also [0055], abstract and claims).  The antigen may comprise inter alia polypeptides or/and a whole organism like a virus (paragraph [0039]).  Sugars include glucose, dextrose, fructose, lactose, maltose, xylose, sucrose, corn sugar syrup, sorbitol, hexitol, maltilol, xylitol, mannitol, melezitose, raffinose, and a combination thereof (paragraph [0040]; claims 2 and 17), as required by instant claim 43.  The solid can be stored at ambient temperature for up to one year from manufacture (paragraph [0049]), as required by instant claims 40 and 55.  The amorphous solid may have a thickness of about 0.05 to 5 mm (paragraph [0040]; claim 11), as required by instant claim 42.  The compositions may further comprise one or more oils, polyalcohols, surfactants, permeability enhancers and/or edible organic acids (paragraph [0043]; claim 4).  Croyle exemplify a formulation comprising the amphipathic surfactant poly (maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine (PMAL-C16) 
The teachings of Cegnar have been described supra.  Cegnar teach absorption enhancers include amphiphilic polymers referred to as PMALs, having a highly charged cationic and anionic backbone to which an aliphatic tail is attached (amphipathic surfactant) (paragraph bridging pages 6 and 7).  Examples of PMALs include poly(maleic acid anhydride alt 1 octadecene) 3-dimethylamino propylamine derivative (=PMAL-C16®) (paragraph bridging pages 6 and 7), as required by instant claims 44 and 45.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sugars taught by Croyle inclusive of sorbitol with the sugars taught by Drew because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Drew to further comprise absorption enhancers as taught by Cegnar inclusive of PMALs like PMAL-C16® (amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine) in order to enhance the absorption of the polypeptide in use.  There would be a reasonable expectation of success because Cegnar evidence PMALs enhance the absorption of G-CSF which is a cytokine that is a polypeptide and because Croyle evidence PMAL-C16 enhance antigen response.  Furthermore, the inclusion of such surfactants / permeability enhancers is 
Regarding claims 40 and 55, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the amorphous solid matrix / patch / cast film of Drew in view of Croyle and Cegnar for up to one year from manufacture as taught by Croyle because Croyle evidence actives preserved in amorphous sugars / surfactants may be stored for this time frame.  As per MPEP 2144.05 I, prima facie obviousness exists where the ranges overlap, where the ranges approach, and where the ranges are merely close.  Therefore, up to one year as taught by Croyle renders obvious more than one year.  There would be a reasonable expectation of success because Drew teach the amorphous solid is storage stable at ambient temperature.
Regarding claim 42, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cast the amorphous solid matrix of Drew in view of Croyle and Cegnar to a thickness of 0.05 to 5 mm as taught by Croyle because this thickness is suitable for amorphous solids comprising actives / polypeptides within sugars. 

Claims 38-50, 52, 53, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 2011/0236412, published September 29, 2011, of record) in view of Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019); and Cegnar et al. (WO 2015/032972, published March 12, 2015, of record) as applied to claims 38-50, 53, 55 and 56 above, and further in view of Allen et al. (US 2014/0335153, published November 13, 2014, of record) and Li et al. (US 2006/0034923, published February 16, 2006).
The teachings of Drew, Croyle and Cegnar have been described supra.
They do not teach the film comprises 0.1 to 30 % w/vol biologically active polypeptide as required by claim 52.
This deficiency is made up for in the teachings of Allen and Li.
	The teachings of Allen have been described supra.  Allen teach thin films with high load of active ingredients, for example, the active can be present in about 25 to 40 wt% (title; abstract; paragraphs [0011], [0109], [0268]-[0278]; claims).  
	The teachings of Li have been described supra.  Li teach the active compound in a range of 0.1 to 40 % w/v; obviously, for compounds of low potency and longer period of release, higher levels of incorporation may be required (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the active of the compositions of Drew in view of Croyle and Cegnar to fall within the range of 25 to 40 wt% as taught by Allen or/and to fall within the range of 0.1 to 40 % w/v or higher as taught by Li when a high load of the active is desired.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	With regard to the rejections over Croyle, Applicant’s arguments at pages 10-14 of the Remarks that the rejection is hindsight and cannot stand, that the only the instant application suggests a permeability enhancer might be a surfactant, that there is no reason to select PMALs out of Cegnar, that there are too many possible combinations, that Drew requires freeze drying, that Croyle does not require freeze drying meaning Croyle is non-analogous to Drew, and that Applicant’s specification discloses unpredictable results are acknowledged but not found persuasive for at least the following reasons.
	That PMALs are surfactants is expressly taught by Croyle in paragraph [0120] and that PMALs are absorption enhancers is expressly taught by Cegnar at pages 5-6.  That Cegnar teaches enhancers other than PMALs is acknowledged but not found persuasive because the PMALs are preferred enhancers that are amphiphilic polymers, the disclosure of which is a central part of the invention of Cegnar.  The alternative enhancers referenced in Applicant’s Remarks are part of the Background disclosure of Cegnar, not the invention of Cegnar.  While many of these known / common enhancers are surfactants, Cegnar teaches away from the use of these known / common enhancers because inter alia they may cause membrane damage (Cegnar, page 3, lines 10-13).  
	And while Drew discloses freeze-drying, Drew does not require drying by a freeze drying process as is clear from at least paragraphs [0181]-[0188] and claim 49.  Assuming, arguendo, the process of Drew required freeze-drying, neither the disclosure of Croyle nor the instant claims preclude such.  
Comparison with Closest Prior Art.  
	Therefore, the rejection over Croyle is properly maintained in modified form as necessitated by Applicant’s amendments.
	
	With regard to the rejections in further view of Allen, Applicant’s arguments at pages 14 and 15 that Allen cannot compensate for the deficiencies of the base rejections are acknowledged but not found persuasive because there are no deficiencies in the base rejections.

	With regard to the rejections over Drew, Applicant’s arguments at pages 14-15 of the Remarks that Drew fails to show any formulations that preserve biological activity when not produced by the process of freeze drying, that Croyle does not require freeze drying meaning Croyle is non-analogous to Drew, that Cegnar teaches too many absorption enhancers to render obvious the claimed surfactants, and that the rejection is impermissible hindsight is acknowledged but not found persuasive for at least the following reasons.  As elaborated supra, neither the instant claims nor Croyle preclude freeze-drying.  And Cegnar teaches two small genera of absorption enhancers (CYMALs and PMALs).  Applicant is reminded that a multitude of effective combinations does not render any particular combination less obvious.  Therefore, the rejection over Drew is properly maintained in modified form as necessitated by Applicant’s amendments. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-50, 52, 53, 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,675,550 in view of Drew (US 2011/0236412, published September 29, 2011, of record), Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019), Allen et al. (US 2014/0335153, published November 13, 2014, of record) and Li et al. (US 2006/0034923, published February 16, 2006).
	The instant claims are drawn to a method comprising the steps of providing an aqueous solution comprising a biologically active polypeptide / enzyme, a sugar / glucose / sorbitol and an amphipathic surfactant / poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine; drying the solution to form an amorphous, substantially solid thin film; and storing the thin film at room temperature.  The polypeptide retains at least 70% activity, is stored for 1 week or for more than 1 year, is non-immunogenic, makes up 0.1 to 30 % w/vol of the film, or does not comprise a virus or virus vector.  The drying step is performed at ambient temperature or/and at 0.1 to 3 atm of pressure.  The film has an average thickness of 0.005 to 5 mm.  The aqueous solution further comprises a buffer, a water-soluble polymer or a salt.  
	The ‘550 patent claims are drawn to a method comprising the steps of proving an antigen and a solution comprising poly(maleic anhydride-alt-1-octadecene) / poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine and a sugar / sorbitol; dispersing the antigen in the solution; and drying the mixture at ambient temperature to form an amorphous solid.  The mixture further comprises a water-soluble polymer.  The solid has a thickness of about 0.05 to 5 mm (thin film).
	The conflicting claims differ with respect to the recitation of an antigen as polypeptide, however, Drew teaches vaccine immunogens as polypeptides that are obvious variants of enzymes (non-immunogen, having enzymatic activity) for including within cast sugar amorphous solids and Croyle teaches antigens encompass polypeptides and viruses as elaborated supra.

	The conflicting claims differ with respect to the recitation of maintaining activity, however, both Drew and Croyle respectively teach such as elaborated supra.  Furthermore, this is simply a property that is latent to the storage of an active within a dry, amorphous sugar.
	The conflicting claims differ with respect to the recitation of storage timeframes, however, both Drew and Croyle respectively teach long term storage stability and ambient temperature and Croyle specifically teach storage for up to 1 year as elaborated supra.
	The conflicting claims differ with respect to the recitation of a salt or buffer, however, both Drew and Croyle respectively teach PBS as elaborated supra.
	The conflicting claims differ with respect to the amount of active within the film, however, Allen teaches films to comprise actives such as enzymes or vaccines in amounts of 25 to 40 wt% when high loading is desired as elaborated supra and Li likewise teaches high loading of an active such as an enzyme to range from 0.1 to 40 % w/v or more.
	Therefore, the conflicting patented claims are an obvious variant of the instant claims in view of the teachings of the prior art.

Claims 38-50, 52, 53, 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,646,438 in view of Drew (US 2011/0236412, published September 29, 2011, of record), Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019), Allen et al. (US 2014/0335153, published November 13, 2014, of record), and Li et al. (US 2006/0034923, published February 16, 2006).
	The instant claims have been described supra.
	The ‘438 patent claims are drawn to a method comprising the steps of proving a virus and a solution comprising poly(maleic anhydride-alt-1-octadecene) / poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine and a sugar / sorbitol; dispersing the virus in the solution; and drying the mixture at ambient temperature to form an amorphous solid.  The mixture further comprises a water-soluble polymer.  The solid has a thickness of about 0.05 to 5 mm (thin film).
	The conflicting claims differ with respect to the recitation of a polypeptide, however, Drew teaches vaccine immunogens as polypeptides that are obvious variants of enzymes (non-immunogen) for including within cast sugar amorphous solids and Croyle teaches antigens encompass polypeptides and viruses as elaborated supra.
	The conflicting claims differ with respect to the recitation of maintaining activity, however, both Drew and Croyle respectively teach such as elaborated supra.  Furthermore, this is simply a property that is latent to the storage of an active within a dry, amorphous sugar.
	The conflicting claims differ with respect to the recitation of storage timeframes, however, both Drew and Croyle respectively teach long term storage stability and ambient temperature and Croyle specifically teach storage for up to 1 year as elaborated supra.
	The conflicting claims differ with respect to the recitation of a salt or buffer, however, both Drew and Croyle respectively teach PBS as elaborated supra.
	The conflicting claims differ with respect to the amount of active within the film, however, Allen teaches films to comprise actives such as enzymes or vaccines in amounts of 25 
	Therefore, the conflicting patented claims are an obvious variant of the instant claims in view of the teachings of the prior art.

Response to Arguments:  Double Patenting
Applicant’s request to withdraw the rejections at page 16 of the Remarks is acknowledged but not found persuasive because Applicant has not articulated a rationale as to why the instantly claimed method is not an obvious variant of the methods of the conflicting patents in view of the teachings of the prior art.  Therefore, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633